UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarterly period ended March 31, Commission file number 1- 33198 TEEKAY OFFSHORE PARTNERS L.P. (Exact name of Registrant as specified in its charter) 4th floor, Belvedere Building, 69 Pitts Bay Road, Hamilton, HM 08, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Page 1 of 25 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES REPORT ON FORM 6-K FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 INDEX PART I:FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Unaudited Consolidated Statements of Income for the three months ended March, 2008 and 2007 4 Unaudited Consolidated Balance Sheets as at March 31, 2008 and December 31, 2007 5 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 6 Unaudited Consolidated Statements of Changes In Partners’ Equity for the three months ended March 31, 2008 7 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 PART II: OTHER INFORMATION 23 SIGNATURES 24 Page 2 of 25 ITEM 1 -FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Unitholders of Teekay Offshore Partners L.P. We have reviewed the consolidated balance sheet of Teekay Offshore Partners L.P. and subsidiaries (or the Partnership) as of March 31, 2008, the related consolidated statements of income and cash flows for the three months ended March 31, 2008 and 2007, and changes in consolidated partners’ equity for the three months ended March 31, 2008. These financial statements are the responsibility of the Partnership's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with United States generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Partnership as of December 31, 2007, and the related consolidated statements of income, changes in partners’ equity and cash flows for the year then ended (not presented herein), and in our report dated March 12, 2008, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2007, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Vancouver, Canada May 14, 2008 /s/ ERNST & YOUNG LLP Chartered Accountants Page 3 of 25 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (in thousands of U.S. dollars, except unit and per unit data) Three Months Ended March 31, 2008 2007 $ $ VOYAGE REVENUES (including $40,019 and $38,914 for 2008 and 2007, respectively, from related parties - notes 8a, 8b and 8c) 203,786 190,752 OPERATING EXPENSES Voyage expenses 51,377 34,535 Vessel operating expenses (including ($396) for 2008 from related parties – note 8h) 41,486 30,219 Time-charter hire expense 33,646 38,115 Depreciation and amortization 32,546 28,591 General and administrative (including $12,817 and $13,136 for 2008 and 2007, respectively, from related parties- notes 8d, 8e and 8f) 15,594 15,174 Total operating expenses 174,649 146,634 Income from vessel operations 29,137 44,118 OTHER ITEMS Interest expense (note 5) (23,967 ) (18,509 ) Interest income 1,249 1,137 Foreign currency exchange loss (3,338 ) (4,160 ) Income tax (expense) recovery (note 10) (197 ) 3,906 Other income - net (note 7) 2,626 2,719 Total other items (23,627 ) (14,907 ) Net income before non-controlling interest 5,510 29,211 Non-controlling interest (5,030 ) (22,379 ) Net income 480 6,832 General partner’s interest in net income 10 137 Limited partners’ interest: (note 11) Net income 470 6,695 Net income per: - Common unit (basic and diluted) 0.05 0.35 - Subordinated unit (basic and diluted) - 0.33 - Total unit (basic and diluted) 0.02 0.34 Weighted average number of units outstanding: - Common units (basic and diluted) 9,800,000 9,800,000 - Subordinated units (basic and diluted) 9,800,000 9,800,000 - Total units (basic and diluted) 19,600,000 19,600,000 Cash distributions declared per unit 0.40 0.35 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 4 of 25 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS (in thousands of U.S. dollars) As at March 31, 2008 $ As at December 31, 2007 $ ASSETS Current Cash and cash equivalents (note 5) 137,791 121,224 Accounts receivable, net 46,979 42,245 Net investment in direct financing leases - current 21,851 22,268 Prepaid expenses 31,156 34,219 Other assets 8,916 8,440 Total current assets 246,693 228,396 Vessels and equipment (note 5) At cost, less accumulated depreciation of $702,747 (December 31, 2007 -$674,722) 1,683,238 1,662,865 Net investment in direct financing leases 72,691 78,199 Other assets 15,725 14,423 Intangible assets - net (note 4) 52,839 55,355 Goodwill – shuttle tanker segment 127,113 127,113 Total assets 2,198,299 2,166,351 LIABILITIES AND PARTNERS’ EQUITY Current Accounts payable 22,801 12,076 Accrued liabilities 33,712 38,464 Current portion of long-term debt (note 5) 82,743 64,060 Current portion of derivative instruments (note 9) 19,146 5,277 Total current liabilities 158,402 119,877 Long-term debt (note 5) 1,476,680 1,453,407 Deferred income taxes 81,325 75,706 Derivative instruments (note 9) 49,260 16,770 Other long-term liabilities 27,190 27,977 Total liabilities 1,792,857 1,693,737 Commitments and contingencies (notes 5, 8, 9 and 12) Non-controlling interest 343,366 391,645 Partners’ equity Partners’ equity 78,762 86,282 Accumulated other comprehensive loss (note 6) (16,686 ) (5,313 ) Total partners’ equity 62,076 80,969 Total liabilities and partners’ equity 2,198,299 2,166,351 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 5 of 25 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) Three Months Ended March 31, 2008 2007 $ $ Cash and cash equivalents provided by (used for) OPERATING ACTIVITIES Net income 480 6,832 Non-cash items: Depreciation and amortization 32,546 28,591 Non-controlling interest 5,030 22,379 Deferred income tax expense (recovery) 197 (3,906 ) Foreign currency exchange loss and other - net 7,977 8,239 Change in non-cash working capital items related to operating activities 6,802 (37,723 ) Distribution from subsidiaries to non-controlling interest owners (24,019 ) (2,846 ) Expenditures for drydocking (6,301 ) (5,527 ) Net operating cash flow 22,712 16,039 FINANCING ACTIVITIES Proceeds from long-term debt 67,000 - Scheduled repayments of long-term debt (8,044 ) (2,661 ) Prepayments of long-term debt (17,000 ) (13,000 ) Expenses from initial public offering of common units - (1,392 ) Cash distributions paid (8,000 ) (1,000 ) Net financing cash flow 33,956 (18,053 ) INVESTING ACTIVITIES Expenditures for vessels and equipment (46,026 ) (2,530 ) Investment in direct financing lease assets (17 ) (155 ) Direct financing lease payments received 5,942 5,056 Net investing cash flow (40,101 ) 2,371 Increase in cash and cash equivalents 16,567 357 Cash and cash equivalents, beginning of the period 121,224 113,986 Cash and cash equivalents, end of the period 137,791 114,343 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 6 of 25 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ EQUITY (in thousands of U.S. dollars and units) PARTNERS’ EQUITY Limited Partners Common Subordinated General Partner Accumulated Other Comprehensive Loss Total Units $ Units $ Balance as at December 31, 2007 9,800 114,196 9,800 (26,946 ) (968 ) (5,313 ) 80,969 Net income 470 - 10 480 Unrealized net loss on qualifying cash flow hedging instruments (notes 6 and 9) (11,359 ) (11,359 ) Realized net gain on qualifying cash flow hedging instruments (notes 6 and 9) (14 ) (14 ) Cash distributions (3,920 ) (3,920 ) (160 ) (8,000 ) Balance as at March 31, 2008 9,800 110,746 9,800 (30,866 ) (1,118 ) (16,686 ) 62,076 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 7 of 25 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 1.Basis of Presentation The unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (or GAAP).These financial statements include the accounts of Teekay Offshore Partners L.P., which is a limited partnership organized under the laws of The Republic of Marshall Islands, and its wholly owned or controlled subsidiaries (collectively, the Partnership). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Certain information and footnote disclosures required by GAAP for complete annual financial statements have been omitted and, therefore, these interim financial statements should be read in conjunction with the Partnership’s audited consolidated financial statements for the year ended December 31, 2007. In the opinion of management of Teekay Offshore GP L.L.C. (or the General Partner), these interim consolidated financial statements reflect all adjustments, of a normal recurring nature, necessary to present fairly, in all material respects, the Partnership’s consolidated financial position, results of operations, changes in partners’ equity and cash flows for the interim periods presented.
